Citation Nr: 1507315	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  05-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

ISSUES

Entitlement to a total rating for compensation based on individual unemployability (TDIU) prior to October 26, 2011.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified at a video conference hearing before the Board in March 2010.  

The Board remanded the claim for additional medical opinions in September 2010, March 2013, and December 2013.  There was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the prior Board remands referenced an October 2004 rating decision as the decision from which this appeal arises.  However, while a claim for a TDIU was denied in an October 2004 rating decision, the Veteran did not appeal the issue of entitlement to a TDIU.  The Veteran submitted another claim of entitlement to a TDIU in December 2006 which was denied in March 2007 rating decision.  The Veteran did not appeal the denial.  The claim on appeal arises from a statement the Veteran submitted from his private physician received on October 22, 2008.  As noted, the claim was denied in a May 2009 rating decision.  The Veteran thereafter perfected an appeal for the claim for a TDIU.  

In March 2012, the Board sent a letter to the Veteran informing him that the Veterans Law Judge (VLJ) before whom he had testified in March 2010 had retired from the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2014) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  In an April 2012 correspondence, the Veteran indicated that he did not wish to appear at a hearing and he wanted his case to be considered by the evidence of record.

The issues of entitlement to automobile or other conveyance and adaptive equipment was claimed in a VA Form 21-4502 (application for automobile or other conveyance and adaptive equipment) received in February 2012 and a claim for aid and attendance was raised by a VA Form 21-2680 (examination for housebound status or permanent need for regular aid and attendance) received in April 2013, but neither claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Since October 22, 2008, the Veteran's service connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities have rendered him unable to secure or follow a substantially gainful occupation


CONCLUSION OF LAW

Since October 22, 2008, the criteria for entitlement to a total disability rating based on unemployability due to service connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his service connected disabilities render him incapable of substantially gainful employment prior to October 26, 2011. 

A total disability rating based upon individual unemployability due to service connected disabilities is assigned when service connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.

If there is only one service connected disability, it must be rated at 60 percent or more; if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

In the case at hand, since October 22, 2008, the Veteran was service connected for: (1) posttraumatic stress disorder (PTSD), rated 70 percent disabling for the entire appeals period; (2) diabetes mellitus type II with erectile dysfunction and tinea cruris of the groin, rated as 40 percent disabling for the entire appeal period; (3) peripheral neuropathy of the right upper extremity, rated as noncompensably (0 percent) disabling for the entire appeals period; (4) peripheral neuropathy of the left upper extremity, rated as noncompensably (0 percent) disabling for the entire appeals period; (5) peripheral neuropathy of the right lower extremity rated as 10 percent disabling for the entire appeals period; (6) peripheral neuropathy of the left lower extremity, rated as 10 percent disabling for the entire appeals period; and dermatitis with tinea pedis and onychomycosis rated as noncompensably (0 percent) disabling since December 18, 2008.  Combining these ratings under 38 C.F.R. §§ 4.25 and 4.26 results in a 90 percent rating during the relevant appeals period.   These ratings satisfy the schedular TDIU criteria of 38 C.F.R. § 4.16(a).  The Board must now consider whether the Veteran is, in fact, unemployable due to his service connected disabilities for the period since October 22, 2008, when he filed his claim for a TDIU.

The Veteran submitted a statement received in December 2008 in which he indicated that his diabetes rendered him unemployable because he was so fatigued he was unable to function even working at home on a computer.  

On a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability received in January 2009, the Veteran indicated that his service connected PTSD and diabetes mellitus prevented him from securing or following substantially gainful employment since August 2002.

At the March 2010 hearing before the Board, the VLJ advised the Veteran that he met the schedular requirements for a TDIU and that his service connected disabilities separately or in combination made him unemployable.  The Veteran testified as to the severity of his service connected disabilities which were on appeal at that time.  

Associated with the claims file are letters from G. Weisgerber, M.D., dated in October 2008 and April 2010.  Dr. Weisgerber opined that the Veteran was unemployable due to a variety of disabilities.  However, some of the disabilities which he found rendered the Veteran unemployable were not and are not service connected.  As such, this opinion on its face does not mandate a grant of TDIU.

In March 2011 and December 2011 opinions, a VA family nurse practitioner opined that from a medical standpoint, the Veteran was unemployable.  However, the March 2011 and December 2011 opinions were based on the Nurse Practitioner's positive relationship between the Veteran's nonservice connected bilateral hip and bilateral shoulder disabilities. 

A March 2011 VA examiner indicated that the Veteran's service connected PTSD would interfere with his work performance but would not (without regard to age or impact of other disabilities) in and of itself preclude gainful employment.  

In a May 2013 opinion, a VA physician opined that it was less likely than not that the Veteran's service connected diabetes mellitus and peripheral neuropathy in isolation would render the Veteran unemployable.  Also in May 2013, a VA psychologist opined that it was less likely than not that the Veteran's PTSD symptoms rendered him unable to obtain or maintain substantially gainful employment.  Finally, in August 2013, a VA dermatologist opined that it was less likely than not that the Veteran's service connected dermatitis impacted his ability to gain employment.  None of the VA examiners' opinions discussed the cumulative effect of the Veteran's service connected disabilities.

In an August 2014 opinion, a VA physician reviewed the Veteran's claims file and noted that the Veteran had 2 years of college with electronics technician and management training.  The examiner indicated that the Veteran was unable to obtain and hold gainful employment due to his service connected diabetes and diabetic polyneuropathy.  The examiner reviewed the severity of the Veteran's symptoms due to neuropathy and poorly controlled diabetes.  The examiner found that the Veteran's dermatitis did not preclude employment.  

An opinion dated in August 2014 indicates that the Veteran's PTSD does not render the Veteran unemployable.  Although the name of the author is included on the opinion, it is unclear what qualifications the author possesses and whether the author is a VA or private clinician.  

An opinion from a VA physician dated in August 2014 indicates that the Veteran's service connected tinea pedis, onychomycosis, diabetes mellitus, and peripheral neuropathy restrict the Veteran's employment opportunities to jobs that require average intellectual ability and modest physical activity.  

In this case, the evidence of record includes opinions indicating that the Veteran is unemployable due to service connected and nonservice connected disabilities.  However, the most recent VA physician in August 2014 reviewed the Veteran's relevant medical history and rendered an opinion that his service connected diabetes mellitus and peripheral neuropathy rendered the Veteran unemployable, and had since before 2011.  The examiner included reference to the severity of the symptoms of the service connected disabilities which precluded the Veteran from obtaining or maintaining substantially gainful employment.  Consequently, the positive opinions of record place the totality of the evidence in relative equipoise.  In such a situation, VA regulations dictate that reasonable doubt be resolved in the Veteran's behalf.  Therefore, TDIU is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Since October 22, 2008, entitlement to a TDIU is granted.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeal

